Citation Nr: 0509397	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1918 to December 
1918.  He died on February [redacted], 1970.  The appellant has 
claimed entitlement to the benefits of a surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision found that the appellant was not 
the veteran's lawful surviving spouse.


FINDINGS OF FACT

1.  In a July 2004 statement the appellant maintained that 
she was not claiming that she had ever been married to the 
veteran.  She stated she was entitled to the veteran's VA 
benefits, or a portion thereof, on the basis of a devise made 
by the veteran in his will.

2.  The matter alleged as a basis for the appellant's claim 
does not present a justiciable case or controversy within the 
jurisdiction of the Board.


CONCLUSION OF LAW

The appeal as to whether new and material evidence has been 
presented to reopen a claim of entitlement to recognition as 
the veteran's surviving spouse for purposes of entitlement to 
Department of Veterans Affairs (VA) benefits fails to allege 
specific error of fact or law.  38 U.S.C.A. §§ 7102, 7104, 
7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  In a July 
2004 statement the appellant specifically states that she is 
not claiming that she was married to the veteran.  She stated 
that, in the veteran's will, he specifically devised his VA 
benefits to her because she had cared for him for 20 years 
prior to his death.  The existence of rights under a private 
will is not a matter that can be properly adjudicated by the 
Board, under the facts of this case, even if said will 
contains devises pertaining to VA benefits.  Stated 
otherwise, there is no "justiciable case or controversy" 
before the Board.  Accordingly, the Board does not have 
jurisdiction to review the matter on appeal and the issue is 
dismissed without prejudice.


ORDER

The appeal regarding whether new and material evidence has 
been presented to reopen a claim of entitlement to 
recognition as the veteran's surviving spouse for purposes of 
entitlement to Department of Veterans Affairs (VA) benefits 
is dismissed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


